DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 11 is objected to because of the following informalities: the limitation “the one or more additives are fluoroethylene carbonate and vinylene carbonate” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the one or more additives are fluoroethylene carbonate or vinylene carbonate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2019/0081360) as cited in IDS dated 10/19/21.
Regarding claim 1, Yushin discloses an electrochemical cell([0016]), comprising:
an anode comprising a silicon-based active material ([0016])  having a specific capacity in the range from around 600 mAh/g to around 2600 mAh/g ([0028]) which overlaps the claim range of ≥700 mAh/g, thus reading on the limitation.
	Yushin is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 1, Yushin discloses a cathode comprising a cathode active material([0019], [0030]); and an electrolyte ([0045]) comprising: an ethylene carbonate-free solvent(electrolyte ELR-A2 [0045]), the ethylene carbonate-free solvent being 20 wt % to 50 wt % propylene carbonate with the remainder being a linear solvent(23 vol % propylene carbonate~ density = 1.2 g/ml, i.e., 27.6 wt% PC, 20 vol% linear carbonate [0045]); a lithium salt([0045]); and less than 15 wt % of one or more additives(7 vol % fluoroethylene carbonate (FEC)).
Regarding claim 2, Yushin discloses all of the claim limitations as set forth above.  Yushin further discloses the linear solvent is one or a combination of diethyl carbonate, dimethyl carbonate or ethyl methyl carbonate([0046]-[0047]).
Regarding claim 3, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses   the linear solvent is one or a combination of propyl propionate or ethyl propionate([0035], [0039]).
Regarding claim 4, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses a molar concentration of the lithium salt is 0.7 M to 1.5 M (1 M LiPF6, [0045]).
Regarding claim 5, Yushin discloses all of the limitations as set forth above. Yushin further discloses  the lithium salt is LiPF6 ([0045]).
Regarding claim 6, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses   the lithium salt further includes LiFSI ([0045]).
Regarding claim 7, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the one or more additives is fluoroethylene carbonate([0045]).
Regarding claim 8, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the one or more additives is selected from the group consisting of fluoroethylene carbonate([0045]), vinylene carbonate(claim 9), an oxalate-based additive([0021]), and a nitrile-based additive([0035]).
Regarding claim 12, Yushin discloses an electrochemical cell([0016]), comprising:
an anode comprising a silicon-based active material ([0016])  having a specific capacity in the range from around 600 mAh/g to around 2600 mAh/g ([0028]) which overlaps the claim range of ≥700 mAh/g, thus reading on the limitation.
	Yushin is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 12, Yushin discloses a cathode comprising a cathode active material([0019], [0030]); and an electrolyte ([0045]) consisting of: a solvent, the solvent being 20 wt % to 50 wt % propylene carbonate with the remainder being a linear solvent(electrolyte ELR-A2, 23 vol % propylene carbonate~ density = 1.2 g/ml, i.e., 27.6 wt% PC, 20 vol% linear carbonate [0045]); lithium salt selected from the group consisting of  LiPF6 and LiFSI ([0045]),  the lithium salt having a molar concentration of 0.7 M to 1.5 M (1 M LiPF6 [0045]); and
less than 15 wt % of one or more additives(7 vol % fluoroethylene carbonate (FEC)).
Regarding claim 13, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses the linear solvent is one or a combination of diethyl carbonate, dimethyl carbonate or ethyl methyl carbonate([0046]-[0047]).
Regarding claim 14, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the linear solvent is one or a combination of propyl propionate or ethyl propionate([0035], [0039]).
Regarding claim 15, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses the one or more additives is fluoroethylene carbonate([0045]).
Regarding claim 16, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the one or more additives is selected from the group consisting of fluoroethylene carbonate([0045]), vinylene carbonate(claim 9), an oxalate-based additive([0021]), and a nitrile-based additive([0035]).
7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2019/0081360) as cited in IDS dated 10/19/21 as applied to claim 1 above, further in view of Tsuzuki (US 2020/0099091) as cited in IDS dated 10/19/21.
Regarding claim 9, Yushin discloses all of the claim limitations as set forth above. Yushin does not explicitly disclose  the ethylene carbonate-free solvent is 30 wt % propylene carbonate and 70 wt % diethyl carbonate.
Tsuzuki teaches an electrolytic solution for an electrochemical device, includes: an electrolytic solution in which an electrolyte is dissolved in a solvent, wherein the solvent includes a cyclic carbonate and a chain carbonate at a volume ratio of 25:75 to 75:25, the electrolyte is dissolved in the electrolytic solution at a concentration of 0.8 mol/L to 1.6 mol/L, and includes an imide-based lithium salt and a non-imide-based lithium salt at a molar ratio of 1:9 to 10:0, and a lithium oxalate salt is added to the electrolytic solution at a concentration of 0.1 wt % to 2.0 wt %(abstract).  Tsuzuki teaches the chain carbonate is, for example, chain carbonic ester such as ethyl methyl carbonate (EMC) or diethyl carbonate (DEC)([0030]).  Tsuzuki teaches in the embodiment, the ratio of cyclic carbonate to chain carbonate in the nonaqueous solvent is configured to be 25:75 to 75:25 in volume ratio([0030]). Tsuzuki teaches an electrolyte comprising an ethylene carbonate-free solvent with a cyclic carbonate and a chain carbonate at a volume ratio of 25:75 (Table 1, Example 14).
 It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Yushin with the ethylene carbonate-free solvent is 30 wt % propylene carbonate and 70 wt % diethyl carbonate since Tsuzuki teaches  similar amounts with propylene carbonate and ethyl methyl carbonate, as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
8.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2019/0081360) as cited in IDS dated 10/19/21, further in view of Tsuzuki (US 2020/0099091) as cited in IDS dated 10/19/21.
Regarding claim 10, Yushin teaches  an electrochemical cell([0016]), comprising:
an anode comprising a silicon-based active material ([0016])  having a specific capacity in the range from around 600 mAh/g to around 2600 mAh/g ([0028]) which overlaps the claim range of ≥700 mAh/g, thus reading on the limitation.
Continuing with claim 10, Yushin discloses a cathode comprising a cathode active material ([0019], [0030]); and an electrolyte ([0045]) having no ethylene carbonate(electrolyte ELR-A2 [0045]), the electrolyte comprising: a solvent (23 vol. % propylene carbonate [0045]), a total salt concentration in the electrolyte in the range from around 0.8M to around 2.0M, at least one of the salts to comprise LiPF6 ([0040]) which overlaps 1.15 M LiPF6, thus reading on the limitation. 
Yushin is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 10, Yushin discloses less than 15 wt % of one or more additives (7 vol % fluoroethylene carbonate (FEC)) but does not explicitly disclose the solvent being 30 wt % propylene carbonate and 70 wt % diethyl carbonate.
Tsuzuki teaches an electrolytic solution for an electrochemical device, includes: an electrolytic solution in which an electrolyte is dissolved in a solvent, wherein the solvent includes a cyclic carbonate and a chain carbonate at a volume ratio of 25:75 to 75:25, the electrolyte is dissolved in the electrolytic solution at a concentration of 0.8 mol/L to 1.6 mol/L, and includes an imide-based lithium salt and a non-imide-based lithium salt at a molar ratio of 1:9 to 10:0, and a lithium oxalate salt is added to the electrolytic solution at a concentration of 0.1 wt % to 2.0 wt %(abstract).  Tsuzuki teaches the chain carbonate is, for example, chain carbonic ester such as ethyl methyl carbonate (EMC) or diethyl carbonate (DEC)([0030]).  Tsuzuki teaches in the embodiment, the ratio of cyclic carbonate to chain carbonate in the nonaqueous solvent is configured to be 25:75 to 75:25 in volume ratio([0030]). Tsuzuki teaches an electrolyte comprising an ethylene carbonate-free solvent with a cyclic carbonate and a chain carbonate at a volume ratio of 25:75 (Table 1, Example 14).
 It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Yushin with the solvent being 30 wt % propylene carbonate and 70 wt % diethyl carbonate since Tsuzuki teaches  similar amounts with propylene carbonate and ethyl methyl carbonate, as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 11, modified Yushin discloses all of the claim limitations as set forth above. Modified Yushin discloses  the one or more additives are fluoroethylene carbonate (Yushin [0045]) or vinylene carbonate(Yushin, claim 9).
9.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2019/0081360) as cited in IDS dated 10/19/21 as applied to claim 12 above, further in view of Tsuzuki (US 2020/0099091) as cited in IDS dated 10/19/21.
Regarding claim 17,  Yushin discloses all of the claim limitations as set forth above. Yushin does not explicitly disclose the solvent is 30 wt % propylene carbonate and 70 wt % diethyl carbonate.
Tsuzuki teaches an electrolytic solution for an electrochemical device, includes: an electrolytic solution in which an electrolyte is dissolved in a solvent, wherein the solvent includes a cyclic carbonate and a chain carbonate at a volume ratio of 25:75 to 75:25, the electrolyte is dissolved in the electrolytic solution at a concentration of 0.8 mol/L to 1.6 mol/L, and includes an imide-based lithium salt and a non-imide-based lithium salt at a molar ratio of 1:9 to 10:0, and a lithium oxalate salt is added to the electrolytic solution at a concentration of 0.1 wt % to 2.0 wt %(abstract).  Tsuzuki teaches the chain carbonate is, for example, chain carbonic ester such as ethyl methyl carbonate (EMC) or diethyl carbonate (DEC)([0030]).  Tsuzuki teaches in the embodiment, the ratio of cyclic carbonate to chain carbonate in the nonaqueous solvent is configured to be 25:75 to 75:25 in volume ratio([0030]). Tsuzuki teaches an electrolyte comprising an ethylene carbonate-free solvent with a cyclic carbonate and a chain carbonate at a volume ratio of 25:75 (Table 1, Example 14).
 It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Yushin with the  solvent is 30 wt % propylene carbonate and 70 wt % diethyl carbonate since Tsuzuki teaches  similar amounts with propylene carbonate and ethyl methyl carbonate, as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724